FILED
                            NOT FOR PUBLICATION                             AUG 26 2016

                                                                         MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U.S. COURT OF APPEALS



                            FOR THE NINTH CIRCUIT


MICHAEL ANGELO LENA,                             No. 15-16553

               Plaintiff-Appellant,              D.C. No. 2:14-cv-01121-JAM-
                                                 CKD
 v.

C. DAVIS, Law Librarian; et al.,                 MEMORANDUM*

               Defendants-Appellees.


                    Appeal from the United States District Court
                        for the Eastern District of California
                     John A. Mendez, District Judge, Presiding

                            Submitted August 16, 2016**

Before:        O’SCANNLAIN, LEAVY, and CLIFTON, Circuit Judges.

      California state prisoner Michael Angelo Lena appeals pro se from the

district court’s judgment dismissing his 42 U.S.C. § 1983 action alleging an

access-to-courts claim. We have jurisdiction under 28 U.S.C. § 1291. We review

de novo a dismissal under Fed. R. Civ. P. 12(b)(6). Hebbe v. Pliler, 627 F.3d 338,

           *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
341 (9th Cir. 2010). We affirm.

      The district court properly dismissed Lena’s action because Lena failed to

allege facts sufficient to show that defendants hindered his efforts to pursue his

legal claim. See Lewis v. Casey, 518 U.S. 343, 348-349, 351 (1996) (to state an

access-to-courts claim, a prisoner must show “actual injury,” or that the alleged

deprivations “hindered his efforts to pursue a legal claim”).

      The district court did not abuse its discretion in dismissing Lena’s complaint

without leave to amend because amendment would have been futile. See

Cervantes v. Countrywide Home Loans, Inc., 656 F.3d 1034, 1041 (9th Cir. 2011)

(setting forth standard of review and explaining that dismissal without leave to

amend is proper when amendment would be futile).

      We do not consider arguments and allegations raised for the first time on

appeal. See Padgett v. Wright, 587 F.3d 983, 985 n.2 (9th Cir. 2009).

      We reject as unsupported by the record Lena’s contentions regarding

defendants’ alleged default.

      All pending motions are denied.

      AFFIRMED.




                                           2                                    15-16553